Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final amended Office Action filed on 12/24/2021. Claims 1, 5, 6, 8, 12 and 13 have been amended. Claim 9 has been canceled. Claims 1-8, and 10-20 are pending in this Office Action.

Information Disclosure Statement
3.	The references listed in the IDS filed 11/02//2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Jonathan E. Giroux (Reg. No.: 66,639) on 03/24/2022 at 312-456-1009.

In claims:

Please replace claims 1, 8, and 15 with the amended claims 1, 8, and 15. 
Claims 6, 7, 9, 13, 14, 19, and 20 canceled.



Amendments to the Claims:
1.	(Currently Amended) A system, comprising:
a data management system configured to be in electronic communication with a plurality of users and with a database, the data management system comprising:
a non-transitory computer-readable program memory storing instructions; and
a processor configured to execute the instructions to:
receive a first data modification request from a first user for original data stored in the database;
modify the original data based on the first data modification request to create modified data in the database;
receive a second data modification request from a second user for the original data stored in the database;
determine that the second data modification request includes one or more aspects that conflict with the modified data and includes one or more aspects that do not conflict with the modified data;
in response to the determination that the second data modification request includes one or more aspects that conflict with the modified data and includes one or more aspects that do not conflict with the modified data, send a notification to the second user, wherein the notification includes the one or more aspects that conflict with the modified data; 
modify the modified data according to the one or more aspects of the second data modification request that do not conflict with the modified data to create second modified data;
receive a revised second data modification request from the second user for the second modified data, wherein the revised second data modification request does not include
update the second modified data based on the revised second data modification request.
6.	(Cancelled) 
7.	(Cancelled) 
8.	(Currently Amended) A method, comprising:
receiving, by a computing device, a first data modification request from a first user for original data stored in a database;
modifying, by the computing device, the original data based on the first data modification request to create modified data in the database;
receiving, by the computing device, a second data modification request from the second user for the original data stored in the database;
determining, by the computing device, that the second data modification request includes one or more aspects that conflict with the modified data and includes one or more aspects that do not conflict with the modified data;
in response to determining that the second data modification request includes one or more aspects that conflict with the modified data and includes one or more aspects that do not conflict with the modified data, sending, by the computing device, a notification to the second user, wherein the notification includes the one or more aspects that conflict with the modified data; 
;
receiving a revised second data modification request from the second user for the second modified data, wherein the revised second data modification request does not include the one or more aspects that conflict with the modified data; and
updating the second modified data based on the revised second data modification request.
9.	(Cancelled) 
13.	(Cancelled)
14.	(Cancelled)
15. (Currently Amended) A system, comprising:
a database;
an order management system configured to be in electronic communication with the plurality of users and with a database, the order management system comprising:
a non-transitory computer-readable program memory storing instructions; and
a processor configured to execute the instructions to:
receive a first review request from a first user to review an original order stored in the database;
in response to receiving the first review request, opening a first order revision session of the original order with the first user based on the first review request;

in response to receiving the second review request, opening a second order revision session of the original order with the second user while the first order revision session is open;
receive a first order modification request from the first user for the original order stored in the database, the first order modification request generated based on revisions entered by the first user through the first order revision session of the original order;
modify the original order based on the first order modification request;
receive a second order modification request from the second user for the original order stored in the database, the second order modification request generated based on revisions entered by the second user through the second order revision session of the original order;
determine that the second order modification request includes one or more aspects that conflict with the modified order and includes one or more aspects that do not conflict with the modified order;
in response to the determination that the second order modification request includes one or more aspects that conflict with the modified order and includes one or more aspects that do not conflict with the modified order, send a notification to the second user, wherein the notification includes the one or more aspects that conflict with the modified order; 
modify the modified order according to the one or more aspects of the second order modification request that do not conflict with the modified order to create a second modified order;
receive a revised second order modification request from the second user for the second modified order, wherein the second user removed the one or more aspects that conflict with the modified order to generate the revised second order modification request; and
update the second modified order based on the revised second order modification request.
19.	(Cancelled) 
20.	(Cancelled)













Allowable Subject Matter
5. 	Claims 1-5, 8, 10-12, and 15-18 are allowed.
	The closest prior art, US Patent No.  10,866,968 B1 of Cole et al. (hereinafter Cole) teaches a snapshot manager examines a set of entries of a journal of a multi-data-store storage system. Each entry is formatted in a data-store-independent transaction language and various entries contain a respective indication of a committed change to a data object or to a journal schema. Corresponding to various data objects that are materialized at least at a data store of the storage system, respective compact state change representations are generated based on the set of journal entries affecting the data objects.
Also, Cole fails to teach revision session of the original order with the first user based on the first review request; receive a second review request from a second user to review the original order stored in the database; in response to receiving the second review request, opening a second order revision session of the original order with the second user while the first order revision session is open; receive a second order modification request from the second user for the original order stored in the database, the second order modification request generated based on revisions entered by the second user through the second order revision session of the original order.
However, the prior arts of record such as  Cole not teach or fairly suggest the steps as modify the modified order according to the one or more aspects of the second order modification request that do not conflict with the modified order to create a second modified order; receive a revised second order modification request from the second user for the second modified order, wherein the second user removed the one or more aspects that conflict with the modified order to generate the revised second order modification request; and update the second modified order based on the revised second order modification request.



6. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/24/2022									
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156